United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                 UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                  June 25, 2007

                                                        Charles R. Fulbruge III
                                                                Clerk
                           No. 06-50996
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                              versus

                         KATIE GABALDON,

                                                Defendant-Appellant.


          Appeal from the United States District Court
                for the Western District of Texas
                          (7:06-CR-7-3)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Katie Gabaldon challenges the sufficiency of the evidence for

her jury-trial conviction for aiding and abetting the possession,

with intent to distribute, 50 kilograms or more of marijuana, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C) and 18 U.S.C. § 2.

     Gabaldon’s having properly moved at trial for judgment of

acquittal, her sufficiency challenge is reviewed in the light most

favorable to the verdict, inquiring only whether a rational juror

could conclude from the evidence that the elements of the offense



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
were established beyond a reasonable doubt. E.g., United States v.

Cuellar, 478 F.3d 282, 287 (5th Cir. 2007) (en banc).            Such review

does not include the weight of the evidence or witness credibility.

E.g., id.

     Gabaldon erroneously contends the evidence was insufficient

regarding her knowledge of the marijuana, which was discovered

inside a vehicle in which she was a passenger.                  A jury could

reasonably conclude from the evidence: Gabaldon was present in the

vehicle and heard her two co-defendants discussing their delivery

of marijuana to Lubbock, Texas.       Moreover, there was evidence that

the approximately 140 pounds of marijuana, discovered in close

proximity to Gabaldon in the vehicle, had an especially strong odor

within it.     Further, upon the vehicle’s being stopped by a law-

enforcement Officer, Gabaldon lied about her destination; and,

post-arrest,     she   was   also   the   first   person   to   inform   law-

enforcement Officers that Lubbock was the intended destination of

the marijuana.    Viewing the evidence as a whole and in the required

light most favorable to the verdict, a rational trier of fact could

find the elements of the offense established beyond a reasonable

doubt.   See, e.g., Jackson v. Virginia, 443 U.S. 307, 319 (1979);

United States v. Jaramillo, 42 F.3d 920, 923 (5th Cir. 1995).

                                                                 AFFIRMED




                                      2